      Case 1:20-cv-00007-LGS-KHP Document 228 Filed 12/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                Plaintiff,                                   Civil Action No. 1:20-CV-00007
     v.

 STEVE M. BAJIC,
 RAJESH TANEJA,
 NORFOLK HEIGHTS LTD.,
 FOUNTAIN DRIVE LTD.,
 ISLAND FORTUNE GLOBAL LTD.,
 CRYSTALMOUNT LTD.,
 WISDOM CHAIN LTD.,
 SSID LTD.,
 SURE MIGHTY LTD.,
 TAMARIND INVESTMENTS INC.,
 KENNETH CIAPALA,
 ANTHONY KILLARNEY,
 BLACKLIGHT SA,
 CHRISTOPHER LEE MCKNIGHT, and
 AARON DALE WISE,

                        Defendants.


                                   JOINT STATUS REPORT

       The Securities and Exchange Commission (“Commission”) and defendant Anthony

Killarney (“Killarney”) provide the following update to the status report that they filed with the

Court on November 5, 2020 (Dkt. No. 208).

       Defendant Killarney

       The Commission’s counsel and Killarney’s counsel have reached an agreement in

principle to settle the Commission’s claims against defendant Killarney. That agreement in

principle requires internal review at the Commission, which is ongoing. If the Commission

approves the settlement, the parties will submit their agreement, in the form of a motion for entry

of judgment, with the proposed final judgment and consent agreement, for the Court’s approval.

                                                 1
      Case 1:20-cv-00007-LGS-KHP Document 228 Filed 12/14/20 Page 2 of 2




As a result of this agreement in principle, the parties request that Killarney’s time to respond to

the Complaint be extended to February 12, 2021.


Respectfully submitted,

SECURITIES AND EXCHANGE COMMISSION

/s/ Kathleen Shields
Kathleen Burdette Shields (Mass Bar No. 637438)*
Rebecca Israel (NY Bar No. 4783304)*
Eric A. Forni (Mass Bar No. 669685)
SECURITIES AND EXCHANGE COMMISSION
Boston Regional Office
33 Arch St., 24th Floor
Boston, MA 02110
Phone: (617) 573-8904 (Shields direct);
(617) 573-4582 (Israel direct)
Fax: (617) 573-4590 (fax)
shieldska@sec.gov; israelr@sec.gov
* Admitted pro hac vice


ANTHONY KILLARNEY

s/ Michael Liftik
Michael Liftik
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005
Phone: (202) 538-8141
michaelliftik@quinnemanuel.com

                                   CERTIFICATE OF SERVICE
        I hereby certify that, on December 14, 2020, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all registered participants who have appeared in this case. Also, I will serve
the document via e-mail upon the remaining parties who not registered to receive electronic
notice through the CM/ECF system (defendants Tamarind and SSID Ltd.), and I will provide
notice of the filing to defendant Blacklight SA’s Swiss counsel.

                                              /s Kathleen Shields
                                              Kathleen Shields



                                                  2
